NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                 FILE NAME: 15A0458N.06

                                      CASE NO. 12-2624                                FILED
                          UNITED STATES COURT OF APPEALS                        Jun 17, 2015
                               FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk

 COREY DONALD,                                       )
                                                     )
       Petitioner-Appellee,                          )   ON APPEAL FROM THE
                                                     )   UNITED STATES DISTRICT
                v.                                   )   COURT FOR THE EASTERN
                                                     )   DISTRICT OF MICHIGAN
 JEFFREY WOODS, Warden,                              )
                                                     )
       Respondent-Appellant.                         )
                                                     )

Before: GUY, BATCHELDER, and MOORE, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Following remand from the Supreme

Court, we VACATE the district court’s grant of habeas corpus to Petitioner Corey Donald and

REMAND for further proceedings in light of the Supreme Court’s opinion. See Woods v.

Donald, 575 U.S. - -, 135 S. Ct. 1372 (2015).

                                                I.

       The State of Michigan charged Donald with one count of first-degree felony murder and

two counts of armed robbery. A jury convicted him on all three counts. During trial, however,

his counsel was absent for a brief portion of the prosecution’s proof, which was directed at

certain co-defendants and did not concern Donald’s particular theory of defense.

       On direct appeal, Donald argued that the brief absence by his attorney during a critical

stage denied him his Sixth Amendment right to the effective assistance of counsel, in violation of

United States v. Cronic, 466 U.S. 648 (1984). The Michigan Court of Appeals rejected his claim

and affirmed the convictions. The Michigan Supreme Court denied further review.
No. 12-2624
Donald v. Woods

                                                II.

       Donald petitioned for a writ of habeas corpus in the federal district court, raising the same

ineffective-assistance-of-counsel claim. The district court granted the petition, holding that the

Michigan state court decision was contrary to and an unreasonable application of Cronic. See

Donald v. Rapelje, No. 09-cv-11751, 2012 WL 6047130 (E.D. Mich., Dec. 5, 2012). The State

appealed and a divided panel of this court affirmed. See Donald v. Rapelje, 580 F. App’x 277

(6th Cir. 2014).

       The State petitioned for certiorari in the Supreme Court and obtained review. The Court

held that no decision from the Court clearly established that Cronic applies to these

circumstances and, therefore, reversed our decision and remanded for further proceedings. See

Woods v. Donald, 575 U.S. - -, 135 S. Ct. 1372 (2015).

                                               III.

       For the foregoing reasons, we VACATE the judgment of the district court and REMAND

for further proceedings consistent with the Supreme Court’s opinion.




                                                2